Carley, Judge.
Appellant appeals from an order revoking his probation. Appointed counsel for appellant has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising points of law which arguably could support the appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently if any errors of law occurred. We find that the points raised are without merit and our independent examination discloses no occurrence of any errors requiring reversal. Accordingly, we grant the motion to withdraw and affirm the revocation of appellant’s probation. After a review of the entire record, we find the evidence sufficient to support the finding that appellant was in violation of the conditions of his probation. See generally Barron v. State, 158 Ga. App. 172 (279 SE2d 299) (1981); Walton v. State, 158 Ga. App. 317 (280 SE2d 439) (1981).

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.